COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


JAMES ALLEN BOLEY, JR.
                                           MEMORANDUM OPINION *
v.           Record No. 1927-95-1       BY JUDGE JOSEPH E. BAKER
                                              MARCH 11, 1997
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT CURT OF THE CITY OF NORFOLK
                     William F. Rutherford, Judge
             Michael Rosenberg for appellant.

             Robert H. Anderson, III, Assistant Attorney
             General (James S. Gilmore, III, Attorney
             General; Margaret Ann B. Walker, Assistant
             Attorney General, on brief), for appellee.



     James Allen Boley, Jr. (appellant) appeals from his bench

trial convictions by the Circuit Court of the City of Norfolk

(trial court) for (1) possession of cocaine with intent to

distribute in violation of Code § 18.2-248, (2) possession of

marijuana with intent to distribute in violation of Code

§ 18.2-248.1, and (3) possession of a firearm while in possession

of cocaine in violation of Code § 18.2-308.4.

     Appellant contends that the evidence was insufficient to

prove that he exercised dominion and control over the cocaine and

marijuana.    Appellant also contends that the trial court erred

when it denied his motion for a mistrial based upon a question by

the Commonwealth's attorney and the investigating officer's

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
affirmative response thereto.       Appellant asserts that this

question and response were a comment upon his post-Miranda

silence and a violation of his due process rights.          Appellant was

tried without a jury, simultaneously with his brother, Robert. 1

        As the parties are fully cognizant of the facts produced at

trial, we state only those necessary to an understanding of this

opinion.

                              I.   Sufficiency
        Upon familiar principles, we view the evidence in the light

most favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.           Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).

        On November 18, 1994, Investigator James Stevens and other

Norfolk police officers searched a two-bedroom apartment located

in the Ocean View section of the City of Norfolk.          One bedroom

was on the right side of a hallway, the other bedroom was on the

left.       When the officers entered, four persons were in the

apartment including appellant and Robert.          Appellant was in the

kitchen, and Robert was in the shower.       All four persons were

arrested; however, only appellant and Robert were subsequently

charged.

        Police found appellant's personal papers and belongings in

        1
      This Court previously reversed Robert's conviction in a
memorandum opinion (Record No. 1943-94-1, July 23, 1996). In
contrast to the case before us, the evidence in Robert's case was
insufficient to support his conviction.



                                    - 2 -
three different locations in the apartment: 2   his identification

card, vehicle registration, and a receipt in his name for payment

of electricity to the apartment were in an envelope on top of the

refrigerator in the kitchen; a traffic summons in appellant's

name was on the floor in the bedroom on the right; and a

misdemeanor arrest warrant for appellant was stuffed in the

pocket of his jacket which hung in the closet in the same right

bedroom.   In the right bedroom, police also found nearly $600 in

cash, a nine millimeter pistol with eleven rounds of nine

millimeter ammunition, and a plastic bag containing seventy-three

unused plastic baggies.
     Police seized a total of $1,020 from the apartment, along

with four firearms, including the nine millimeter pistol, a

.380 semi-automatic pistol, and two revolvers.    They also

discovered two cellular telephones and a pager.    Appellant had an

additional pager on his person at the time of the search.

     Police discovered cocaine in plain view on top of a speaker

in the front room.   The cocaine weighed approximately twenty-four

grams.   Electronic scales and almost one hundred and fifty

color-coded plastic baggies were also on or near the speaker.

The bags were divided into groups of black, clear, and blue.    The

officers confiscated marijuana from the left bedroom closet where

three of the firearms were kept and from a shoe which contained
     2
      Tameka Ellis was the actual lessee of the apartment, but
there was no evidence that Ellis was in the apartment when the
search occurred.



                               - 3 -
thirteen individual bags of marijuana.         The shoe was next to the

speaker in the front room.    Altogether, the marijuana weighed

approximately eighty grams.

     Appellant's belongings were found in the right bedroom,

while Robert's were found in the front room next to the speaker

and in the hallway on a box.       Officer Stevens estimated that the

guns were found approximately twelve feet from appellant's jacket

and approximately eight feet from the refrigerator where items

bearing appellant's name were located.         Robert told Officer

Stevens that his cellular phone, money, keys, and jewelry were on

the floor next to the speaker in the front room.        Robert's

belongings were a foot or less from the cocaine to the left of

the speaker.
     Possession need not always be exclusive.         The accused may

share it with one or more.     Gillis v. Commonwealth, 215 Va. 298,

302, 208 S.E.2d 768, 771 (1974); Josephs v. Commonwealth, 10 Va.

App. 87, 99, 390 S.E.2d 491, 497 (1990) (en banc).

     We hold that the evidence is sufficient to support the

judgment of the trial court.       See Gillis, 215 Va. at 302, 208

S.E.2d at 771; Ritter v. Commonwealth, 210 Va. 732, 741-43, 173
S.E.2d 799, 805-07 (1970); Servis v. Commonwealth, 6 Va. App.
507, 524, 371 S.E.2d 156, 165 (1988); Monroe v. Commonwealth, 4
Va. App. 154, 156, 355 S.E.2d 336, 337 (1987).

                             II.    Mistrial

     Appellant and Robert were tried at the same time before the




                                   - 4 -
same trial court.    After establishing that both appellant and

Robert had been advised of their respective Miranda rights, the

prosecutor further inquired of Investigator Stevens in the

following manner:
          Q. I understand that [appellant] made no
          statement to you but [Robert] made a
          statement to you?

          A.   He made a statement, yes.


Appellant objected and moved for a mistrial, citing Doyle v.
Ohio, 426 U.S. 610 (1976).    The trial court denied the motion.

Appellant offered no evidence at trial.    Here, appellant asserts

that use of his post-arrest silence violates his right to remain

silent and denies him fundamental fairness guaranteed by the

Fourteenth Amendment to the United States Constitution.

     In Robinson v. Commonwealth, 14 Va. App. 91, 414 S.E.2d 866

(1992), we reviewed Doyle, Durant v. Commonwealth, 7 Va. App.
454, 375 S.E.2d 396 (1988), and other federal opinions concerned

with Doyle issues.    On facts more similar to those before us, we

said, "a single comment, which only vaguely and indirectly

referenced the defendant's post-arrest silence, does not violate
Doyle."   Robinson, 14 Va. App. at 94, 414 S.E.2d at 868.    As

further noted by the Robinson Court, the trier of fact here is

not likely to have related appellant's post-arrest silence to the

isolated statement.   The question was not made on

cross-examination to challenge appellant's credibility and

clearly did not "so infect the trial with unfairness that the




                                - 5 -
ultimate conviction constituted a denial of due process."   Id. at

95, 414 S.E.2d at 868.

     For the reasons stated, the judgment of the trial court is

affirmed.

                                                        Affirmed.




                              - 6 -